Opinion by
Tilson, J.
When the cases were called for hearing it was agreed in open court that certain of the merchandise in question is the same in all material respects as that involved in Meyer v. United States (6 Cust. Ct. 191, C. D. 459), which record was incorporated herein. In accordance therewith the claim that the merchandise is woven fabrics wholly or in chief value of any of the materials provided for in paragraph 385, and therefore dutiable at 40 percent under paragraph 385 as modified, was sustained.